DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-11, filed 04/15/2022, with respect to the rejection(s) of claim(s) 1-10 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 has been renumbered 13.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (US 2018/0264852) in view of Janssen (US 2019/0070870) and in further view of Anson (US 6,161,930).
With regard to claim 1, Ohtake discloses a heating device (300) comprising:
a vacuum conveyor (302) configured to convey a sheet (P) that has passed through the first heater while sucking the sheet;
a second heater (301) configured to heat the sheet being conveyed by the vacuum conveyor
Ohtake does not disclose a first heater configured to heat a sheet to which a liquid has been applied and circuitry configured to cause the first heater to heat the sheet when sheet data regarding the sheet satisfies a predetermined condition, wherein the predetermined condition comprises the sheet being coated and the sheet having a thickness equal to or less than a threshold value, wherein the circuitry is further configured to refrain from causing the first heater to heat the sheet when sheet data regarding the sheet does not satisfy the predetermined condition.
However, Janssen discloses a first dryer configured to dry the sheet that has passed through the liquid discharge unit [Para. 0062-0064; pre-treatment liquid applied and dried by preheater at pretreatment module]; and wherein the first dryer dries the sheet before the sheet contacts the vacuum conveyor [Fig. 1], wherein the circuitry is further configured to cause the second dryer to dry the sheet regardless of whether the sheet data regarding the sheet does not satisfy the predetermined condition (Para. 0074; second drying/heating separate from pre-treatment drying/heating).
          Janssen discloses identification of sheet state parameters [Para. 0016-0021, sheet state parameters such as type and height/thickness] and provides for the selection of optionally heating/drying (paragraph [0064] but does not appear to explicitly disclose the circuitry configured to cause the first heater to heat the sheet when sheet data regarding the sheet satisfies a predetermined condition, wherein the predetermined condition comprises the sheet being coated and the sheet having a thickness equal to or less than a threshold value, wherein the circuitry is further configured to refrain from causing the first heater to heat the sheet when sheet data regarding the sheet does not satisfy the predetermined condition.
However, Asano discloses an ink jet printer which provides for printing on different substrates and identifies using a preheating treatment when printing on thicker paper and type of paper [Col. 5; lines 28-38].
          It would have been obvious to one of ordinary skill in the art at the time the invention was made to have optionally heated based on circuitry, as disclosed by Asano, into the device of Janssen, for the purpose of providing sufficient heat and adhesion of ink to the surface.

Claims 2-7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (US 2018/0264852) in view of Janssen (US 2019/0070870) and in view of Anson (US 6,161,930) as applied to claim 1 above, and further in view of Mizushima (US 2019/0193426).
With regard to claim 2, Ohtake’s modified heating device discloses all the limitations of claim 1, but does not disclose wherein the sheet data includes a thickness of the sheet or basis weight of the sheet.
However, Mizushima teaches wherein the sheet data includes a thickness of the sheet or basis weight of the sheet [Para. 0317].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a thickness of the sheet or basis weight of the sheet in the sheet data in order to change a state of the heater based on the conditions when perform the drying of the paper.
With regard to claim 3, Ohtake’s modified heating device discloses all the limitations of claim 1, but does not disclose wherein the sheet data includes a type of the sheet.
However, Mizushima teaches, wherein the sheet data includes a type of the sheet [Para. 0317].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a type of sheet in the sheet data in order to change a state of the heater based on the conditions when perform the drying of the paper.
With regard to claim 4, Ohtake’s modified heating device discloses all the limitations of claim 1, but does not disclose wherein the sheet data includes information on whether a treatment liquid has been applied to the sheet or not.
However, Mizushima teaches wherein the sheet data includes information on whether a treatment liquid has been applied to the sheet or not [ink discharge amount; Para. 0317].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to includes information on whether a treatment liquid has been applied to the sheet or not in the sheet data in order to change a state of the heater based on the conditions when perform the drying of the paper.
With regard to claim 5, Ohtake's modified heating device discloses all the limitations of claim, but does not disclose wherein the circuitry is configured to cause the first heater to change a heating duty based on an application amount of the treatment liquid.
However, Mizushima teaches wherein the circuitry is configured to cause the first heater to change a heating duty based on an application amount of the treatment liquid [Para. 0318].
it would have been obvious to one having ordinary skill in the art at the time the invention was made to cause the first heater to change a heating duty based on an application amount of the treatment liquid in order to suppress in the event the conditions when performing drying are favorable condition and the state of the heater needs to be changed.
With regard to claim 6, Ohtake’s modified heating device discloses all the limitations of claim 1, and Ohtake also discloses further comprising a conveyor (202) [transfer cylinder; Para. 0044] configured to convey the sheet that has passed through the first heater to the vacuum conveyor.
With regard to claim 7, Ohtake’s modified heating device discloses all the limitations of claim 1, and Ohtake modified also discloses the heating device is configured to dry sheets that have been marked by a printer (200) [para. 0040; Fig. 1].
With regard to claim 9, Ohtake discloses a liquid discharge apparatus (1) comprising:
a liquid discharge unit (220) [Para. 0044] configured to discharge a liquid [ink; Para. 0044] to a sheet (P); and
the modified heating device disclosing all the limitations of claim 1.
With regard to claim 13, Ohtake’s modified heating device discloses all the limitations of claim 1 and also disclose wherein circuitry is configured to cause the first heater to heat the sheet before the sheet contacts the vacuum conveyor which has been heated by the second heater. [Fig. 1]

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (US 2019/0070870) in view of Anson (US 6,161,930).
With regard to claim 8, Janssen discloses a drying device configured to dry a sheet of paper to which a liquid discharge unit discharges a liquid, the drying device comprising: 
a first dryer configured to dry the sheet that has passed through the liquid discharge unit [Para. 0062-0064; pre-treatment liquid applied and dried by preheater at pretreatment module]; 
a vacuum conveyor configured to convey the sheet that has passed through the first dryer while sucking the sheet [Para. 0079, vacuum transport belt]; 
a second dryer configured to dry the sheet being conveyed by the vacuum conveyor [Para. 0074, drying unit 60]; and 
wherein the first dryer dries the sheet before the sheet contacts the vacuum conveyor [Fig. 1], wherein the circuitry is further configured to cause the second dryer to dry the sheet regardless of whether the sheet data regarding the sheet does not satisfy the predetermined condition (Para. 0074; second drying/heating separate from pre-treatment drying/heating).
          Janssen discloses identification of sheet state parameters [Para. 0016-0021, sheet state parameters such as type and height/thickness] and provides for the selection of optionally heating/drying (paragraph [0064] but does not appear to explicitly disclose the circuitry configured to cause the first heater to heat the sheet when sheet data regarding the sheet satisfies a predetermined condition, wherein the predetermined condition comprises the sheet being coated and the sheet having a thickness equal to or less than a threshold value, wherein the circuitry is further configured to refrain from causing the first heater to heat the sheet when sheet data regarding the sheet does not satisfy the predetermined condition.
However, Asano discloses an ink jet printer which provides for printing on different substrates and identifies using a preheating treatment when printing on thicker paper and type of paper [Col. 5; lines 28-38].
          It would have been obvious to one of ordinary skill in the art at the time the invention was made to have optionally heated based on circuitry, as disclosed by Asano, into the device of Janssen, for the purpose of providing sufficient heat and adhesion of ink to the surface.
With regard to claim 10, Janssen discloses a liquid discharge apparatus (1) comprising:
a liquid discharge unit (11) [Fig. 1] configured to discharge a liquid [ink; Para. 0058] to a sheet (P); and
the modified drying device disclosing all the limitations of claim 8.

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to because the prior art does not teach or make obvious circuitry maintaining a table that, in the event that a treatment liquid is not applied: selectively defines the first heater and the second heater as being on when the sheet is coated and thinner than a threshold amount, and selectively defines the first heater as being off and the second heater as being on when the sheet is coated and thicker than the threshold amount.
Claim 12 is objected to because the prior art does not teach or make obvious circuitry maintaining a table that selectively defines the first heater and the second heater as being on when the sheet has received a liquid treatment, is coated, and is thinner than a threshold amount, and selectively defines the first heater as being off and the second heater as being on for all other conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853